IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J.E.R., JR.,                                 : No. 22 MAL 2020
                                             :
                     Petitioner              :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
               v.                            :
                                             :
                                             :
J.F.M.,                                      :
                                             :
                     Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 25th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.